DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-4 and the addition of new claims 5-11.
Claim Objections
Claims 1 and 6-9 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “the handle device” should be changed to “the vehicle handle device.”
In regards to claim 6, line 2, the phrase “wherein the fixing base includes a plurality of fixed guide pieces” should be changed to “wherein the fixed guide pieces is one of a plurality of fixed guide pieces on the cable fixing base,” in line 3, the phrase “wherein the cap part includes a plurality of openings” should be changed to “wherein the opening extending entirely through the cap part is one of a plurality of openings,” and in line 4, the phrase “respectively inserted” should be changed to “respectively entirely inserted.”
In regards to claim 7, line 3, the phrase “the opening” should be changed to “the opening extending entirely through the cap part” in order to coincide with the language of claim 1, in line 4, the phrase “each of the plurality of opening positioned” should be changed to “each one of the plurality of openings is positioned,” in lines 4 and 5, the phrase “each of the plurality of fixed guide pieces” should be changed to “each one of the plurality of fixed guide pieces,” and in line 6, the word “opening” should be changed to “openings.”
In regards to claim 8, line 3, the phrase “in the fixing position” should be changed to “at the fixing position” in order to coincide with the language of claim 1.
In regards to claim 9, line 2, the phrase “formed as an S shape” should be changed to “formed as an approximate S shape.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the relationship between the “fixed guide piece” recited in claim 1 and the “plurality of fixed guide pieces” recited in claim 6 is unclear from the claim language, and the relationship between the “opening” recited in claim 1 and the “plurality of openings” recited in claim 6 is unclear from the claim language.  It is understood from the specification that the “fixed guide piece” of claim 1 is one of the “plurality of fixed guide pieces” of claim 6, and will be examined as such.  It is also understood from the specification that the “opening” of claim 1 is one of the “plurality of openings” of claim 6, and will be examined as such.  Since claim 1 recites a single cable and single cap part, then the device as claimed can only include the two fixed guide pieces and two openings of Figures 3 and 4, and therefore, the fixed guide piece of claim 1 must be part of the plurality of fixed guide pieces of claim 6 and the opening of claim 1 must be part of the plurality of openings of claim 6.  See claim objections above.
In regards to claim 9, the phrase “formed as an S shape” suggests that the first curvilinear shape of the hinge portion is exactly S shape, when it is clear from Figure 4 that the first curvilinear shape has some portions that form an approximate S shape, but the shape as a whole is not an exact S shape.  For examination purposes, the claim will be examined as reciting that the first curvilinear shape is formed as an approximate S shape.  See claim objection above.
In regards to claim 11, it is unclear how the claw portion and the fixed guide piece face each other when the claw portion is part of the fixed guide piece and/or forms the fixed guide piece.  If applicant is referring to a relationship between a surface of portion 23a of the fixed guide piece shown in annotated Figure 4 below and a surface of the engaging claw 23b shown in annotated Figure 4 below, then these surfaces do no face each other.  The surface of portion 23a faces to the right in Figure 4 and the surface of the engaging claw 23b faces upwardly in Figure 4.  Furthermore, it is unclear what structures the clamping portion is located “therebetween.”  The clamping portion is indicated as reference character 31 in Figure 4, and is not located between the claw portion and the fixed guide piece.  The claim will be examined as best understood.

    PNG
    media_image1.png
    327
    493
    media_image1.png
    Greyscale

Allowable Subject Matter
10.	Claims 1-5, 8, and 10 would be allowable if amended in accordance with the claim objections above.
11.	Claims 6, 7, 9, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
13.	In regards to claim 1, Picco et al. (US-5653411) fails to disclose that the fixed guide piece is inserted entirely through the opening or inserted in one end and extends out the other end of the opening when the cap part is positioned at the fixing position.  The examiner can find no motivation to modify the device of Picco et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
14.	In light of applicant’s amendments to claim 1, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
15.	In light of new claims 6-9 and 11, new claim objections and rejections of these claims under 35 U.S.C. 112(b) are set forth above.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 13, 2022